Citation Nr: 0421877	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-02 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Whether the appellant has legal entitlement to 
nonservice-connected death pension benefits.  


REPRESENTATION

The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had service with the Recognized Guerrillas and 
the Regular Philippine Army from January 1945 to October 
1945.  He died in April 1997; the appellant is the surviving 
spouse of the deceased veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in April 1997 from cardiorespiratory 
arrest with underlying causes of pulmonary tuberculosis and 
old age.  

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.
4.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disability.

5.  The appellant filed her claim for accrued benefits in 
March 2001, more than one year after the veteran's death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312, 3.374 (2003).

2.  The appellant is not entitled to payment of accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).

3.  The criteria for basic eligibility to VA nonservice-
connected death pension benefits have not been met. 38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), VA has certain duties that must be complied with 
before making a determination on the merits of the claim.  

The Board notes here that with respect to the issues of 
accrued benefits and death pension benefits, VCAA does not 
specifically apply.  As to the issues of whether the 
appellant has legal entitlement to nonservice-connected death 
pension and whether she is entitled to accrued benefits, 
these determinations turn on whether the veteran had 
qualifying service and the timing of the appellant's claim, 
respectively.  The record includes service department 
verification of the veteran's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  See also 
VAOPGCPREC, 5-2004.  

Regarding the issue of service connection for cause of the 
veteran's death, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
her claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additionally, VA must inform the appellant 
as to which portion of that information she should provide, 
and which portion VA will try to obtain on her behalf.  The 
VCAA notices provided to the appellant fulfilled these 
requirements.  

Additionally, the Court's decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004), held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO issued a VCAA notice in April 
2001 prior to the February 2002 rating decision denying 
service connection for the cause of the veteran's death.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The record includes service records consisting of a report 
dated in October 1945 with a signed declaration from the 
veteran and a discharge physical examination; an Affidavit 
for Philippine Army Personnel; a marriage certificate; an 
AGNR2 Certification; Veterans Memorial Hospital medical 
records dated in February 1997, including discharge medical 
data; a statement dated in May 2001 provided by J. Basilio, 
M.D., Municipal Health Officer; service department records 
(National Personnel Records Center); the death certificate; 
and lay statements.  The appellant acknowledged receipt in 
June 2001 of VCAA notice and provided additional evidence in 
support of her claim.  She did not indicate that there were 
other outstanding medical records that VA could help obtain 
or that there were any additional private records 
outstanding.  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the record fails to establish "an event, 
injury or disease in service" as it relates to the cause of 
the veteran's death.  Under these circumstances, any opinion 
on whether a disability is linked to service would be 
speculative.  Thus, the Board finds that a VA medical opinion 
is not necessary in this case to make a decision on the 
appellant's claim.
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.



Analysis

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service of 90 days or more during a period of war and the 
chronic disease of pulmonary tuberculosis becomes manifest to 
a degree of 10 percent within three years from date of 
termination of service, such disease shall be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309 (2003).  A diagnosis of active 
pulmonary tuberculosis by a private physician to show the 
disease was initially manifested after discharge from active 
service must be confirmed by acceptable clinical, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based on acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c) (2003).  

The veteran had no service-connected disabilities during his 
lifetime.  The only service medical record consists of a 
report dated in October 1945 with a signed declaration from 
the veteran and a discharge physical examination, and an 
Affidavit for Philippine Army Personnel; there is no record 
that reflects complaints, notations, or diagnoses of 
pulmonary tuberculosis, or any pulmonary-related or cardio-
related disease.  The veteran was shown to have had normal 
findings at discharge and there were no records of any wounds 
or diseases incurred during his active military service.  

Furthermore, there is no documentation post service as to any 
treatment of any disease until the February 1997 discharge 
medical data and hospital summary, which documented the 
veteran's hospitalization for treatment of pulmonary 
tuberculosis amongst other disorders many years after 
service.  There are no records, VA or private, of diagnoses 
of respiratory failure secondary to pulmonary tuberculosis, 
or any pulmonary or cardio disorders, prior to then.  

In addition, although the appellant's lay statements are 
considered in determining the outcome of this case, the 
appellant's own accounts alone of a connection between the 
veteran's death and incidents during service cannot 
substitute for competent medical evidence of a relationship 
between the veteran's death and his period of service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that laypersons are not qualified to render medical opinions 
regarding the etiology of disabilities).  

In the absence of any evidence of pulmonary tuberculosis in 
service or within three years of separation, and in the 
absence of any medical evidence attributing the veteran's 
death to his period of service, the Board finds that the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).  Consequently, the appellant's claim 
for service connection for cause of death must be denied.  

Legal entitlement to accrued benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors, as provided by 
law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

In this case, the death certificate shows that the veteran 
died in April 1997.  The appellant's claim was received at 
the RO in March 2001, clearly more than one year after the 
veteran's death.  Pursuant to VA law, the claim for accrued 
benefits was therefore untimely.  Id.  Thus, the appellant 
has no legal entitlement to accrued benefits.

The Board recognizes the appellant's contentions that as the 
decedent's spouse, she is entitled to certain benefits.  
Nevertheless, in an issue such as this one, where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law.  As the 
appellant's claim was not timely filed, entitlement to 
accrued benefits under 38 U.S.C.A. § 5121 is denied.  

Legal entitlement to nonservice-connected death pension 
benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 
2002); 38 C.F.R. §§ 3.3(b)(4) (2003).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.  

The service department (NPRC) has certified that the decedent 
had service with the Recognized Guerrillas and the Philippine 
Army from January 1945 to October 1945.  The service 
department's determination is binding on VA.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to non- service-connected disability 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  
Therefore, the Board finds that the appellant is not eligible 
for the requested benefit.  

The Board has carefully reviewed the entire record in this 
case.  This is a case, however, in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  


ORDER

Service connection for cause of the veteran's death is 
denied.  

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.




	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



